Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 1 of 15 Pageid#: 185


                                                                                          B
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA


  MELINDA SCOTT,                 )
  Plaintiff                      )
  v.                             )                                    Case No. 2:20cv14
                                 )
  WISE COUNTY DEPT.              )
  of SOCIAL SERVICES,            )
  et al                          )



              PLAINTIFF’S REPLY TO DEFENDANT’S “COMBINED MEMORANDUM”

       Defendant, by counsel, presents additional allegations, defenses and claims in response to

  Plaintiff’s Motion to Strike. Additionally, Defendant’s “Combined Memorandum” asserts that

  Plaintiff has not specified in her Motion to Strike which parts of her Motion to Strike address

  specifically the “insufficient defenses”, which parts are “impertinent”, which parts are

  “immaterial” content, and which parts are “scandalous” matters. Plaintiff replies to Defendant’s

  “Combined Memorandum” as follows:




                I.     Utilizing a “Motion to Strike” in efforts to strike another Motion

                                        under the standard of Rule12(f)

       Plaintiff asserts that a Motion with accompanying Memorandum can be addressed with a

       Motion to Strike under Rule12(f) for the following reasons:


                                                                                               1 of 14
                                                                                            2:20CV14
                                                           Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 2 of 15 Pageid#: 186




                                (A) A Motion is also a pleading generally



     (1) Black’s law dictionary defines a “pleading” as: “a formal document in which a party to a

        legal proceeding (esp. a civil lawsuit) sets forth or responds to allegations, claims,

        denials or defenses”. Mr. Moon’s “Memorandum” that accompanies his “Motion to Set

        Aside Default” and the “Motion to Set Aside Default” qualify as pleadings under this

        definition. In both of these documents Defendant Moon sets forth allegations, claims,

        denials and defenses.

     (2) When a Motion begins to set forth allegations, claims, denials, or defenses, rather than

        just highlighting technical content and rules, it is no longer just a Motion, it is also a

        pleading, generally speaking.




                     (B) Rule 7(b)(2) and Rule 10 treats Motions as Pleadings



     (1) Rule 7(b)(2) states that motions are included under Rule 10 “form of pleadings” styling

        rules. Rule 7(b)(2) states that “the rules governing captions and other matters of form in

        pleadings apply to motions and other papers”. Rule 10 sets forth “form of pleadings” and

        makes no separate mention of “Motions” separately.




                                                                                              2 of 14
                                                                                           2:20CV14
                                                          Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 3 of 15 Pageid#: 187




                          (C) Court granted discretion on Motion to Strike

                   for several different types of documents not listed under Rule7(a)




     (1) The legal standard in the Fourth District for ruling on a Motion to Strike under Rule12(f)

        for documents that are not listed under Rule 7(a) definition of “pleadings” is

        demonstrated in McLaughlin v Copeland and Adolphe v Option One Mortgage Corp..

        The Fourth District has created a breadth of opportunity for Rule12(f) to be exercised on

        other forms of writing that may contain insufficient defenses, impertinent, immaterial, or

        scandalous statements.

     (2) In McLaughlin v Copeland the court decided that “Although affidavits technically do not

        constitute pleadings, courts have permitted affidavits to be challenged by motions to

        strike because the Federal Rules provide no other means to contest their sufficiency”

        (McLaughlin v Copeland, 435 F Supp. 513 – Dist. Court. D. Maryland 1977)(emphasis

        added). In the same way, if the Federal Rules provide no other means to contest the

        sufficiency of a Motion to Set Aside Default which contains content that is immaterial,

        impertinent or scandalous, or insufficient defenses, the court is granted the same

        discretion here. In McLaughlin the court ruled on a Motion to Strike against an (a)

        Appendix, (b) Affidavit, (c) Exhibit and (d) Attachments.

     (3) In Adolphe v Option One Mortgage Corp. the court ruled on a Motion to Strike against a

        “Notice of Interest” (Adolphe v Option One Mortgage Corp., WD North Carolina 2012).




                                                                                             3 of 14
                                                                                          2:20CV14
                                                         Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 4 of 15 Pageid#: 188




     These rulings give this court plenty of flexibility to test the sufficiency of a Motion to Set

  Aside Default under Rule12(f).

           II.     Impertinent Content in Defendant’s Motion to Set Aside Default and

                                         accompanying Memorandum



                              (A) Casting Plaintiff in “derogatory light”



     (1) Defendant Moon’s Motion to Set Aside Default attempts to cast Plaintiff in a derogatory

         light for being a pro-se litigant with some dismissals with the undertone that Plaintiff is

         incompetent and wasting judicial resources. In Asher & Simons, PA v. j2 Global Canada,

         Inc. the court stated that “"the disfavored character of Rule 12(f) is relaxed in the context

         of scandalous allegations," i.e., those that "improperly cast a derogatory light on

         someone." (Asher & Simons, PA v. j2 Global Canada, Inc. 965 F. Supp. 2d 701-Dist.

         Court, D. MD 2013).

     (2) This court should relax the definition of “pleading” in order to prevent the Plaintiff from

         being cast in a derogatory light in Defendant’s Motion to Set Aside Default and

         Memorandum.



                 (B) Defendant’s goal of casting the Plaintiff in a “derogatory light”

                                is to create prejudice against the Plaintiff



     (1) The former cases the Plaintiff has filed that were dismissed against Defendant Moon,

         when taken out of context and void of fuller details, are immaterial to this case.
                                                                                               4 of 14
                                                                                            2:20CV14
                                                           Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 5 of 15 Pageid#: 189




        Defendant, by counsel, raises them as what he calls the “backdrop” in order to prejudice

        the opinion of this court against her with an illogical correlation argument: “If those were

        dismissed, so should this be”. Of course, those are not the exact words that Defendant, by

        counsel, chose. Defendant, by counsel, stated that this court should look at this case

        “against this backdrop”, these words being chosen, although devoid of factual context

        and fuller details, to create a false narrative about the Plaintiff. This was done to create a

        prejudicial bias against the Plaintiff and should not have been included in the Motion to

        Set Aside Default.




                                (C) Combined Memorandum similar



     (1) Defendant, by Counsel, makes another attempt to insert impertinent material into his

        Combined Memorandum in order to cast Plaintiff in a “derogatory light”. In Defendant’s

        “Combined Memorandum”, Defendant Moon, by counsel, falsely states that Plaintiff

        Scott said that the Fourth Circuit’s rulings were “subjective”. Defendant’s counsel is

        creating a false narrative against the Plaintiff in order to try to create bias against the

        Plaintiff by attempting to pit her against the court as someone allegedly disrespectful and

        hostile to judges.

     (2) More accurately, what the Plaintiff said in her Motion to Strike was that the Defendant’s

        claims of having a meritorious defense were subjective.

     (3) Defendant, by counsel, claims that Plaintiff Scott “castigated” a judge for dismissing a

        case for not pleading “every fact”(IV, ¶2). Plaintiff Scott did not castigate any judge for

                                                                                               5 of 14
                                                                                            2:20CV14
                                                           Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 6 of 15 Pageid#: 190




          that decision. She simply described what happened. Again, Defendant, by counsel, is

          attempting to create a false narrative that the Plaintiff is overly critical toward judges in

          order to prejudice her in the eyes of the court.

                          III.     Prejudicial Content and Actions against Plaintiff



      (1) In addition to the Defendant’s counsel attempting to bias the court against the Plaintiff by
          casting her into a derogatory light, Defendant then denies any prejudice that the Plaintiff
          may incur as a result of the Motion to Set Aside Default being granted.
      (2) Firstly, the Defendant writes that the Plaintiff has to state every single possible outcome

          that could possibly ever happen in the future should impertinent content be allowed to

          remain within documents on the docket. There is no legal precedent for this and the

          Defendant cites no case law for their claim that Plaintiff must show an outline of every

          possible scenario that could possibly unfold from prejudicial content within the Motions

          and Memorandums. Prejudice, on its face, should be stricken and discouraged. It’s

          obvious at face value that it is inherently incorrect to allow prejudicial content to be in a

          legal document.

      (3) Secondly, the Defendant again makes the assumption that the Plaintiff has to “prove the

          Defendant’s liability”(¶I(b)). Plaintiff denies this. The Defendant was properly served

          and failed to respond. The Default has already been entered. Defendant’s defenses in the

          Motion to Set Aside Default are insufficient as a matter of law 1 and the Plaintiff should

  1
    Upon testing the sufficiency of the Motion to Set Aside Default, even if the Plaintiff would later respond to the
  “meritorious defenses” component of the Motion to Dismiss, the Defendant has not met the other components
  necessary to relieve him of the Default entered. The Defendant has to demonstrate all 5 of the requirements to set
  aside the Default: (1) a possible meritorious defense (2) promptness of the defaulting party (3) the personal
  responsibility of the defaulting party (4) the prejudice to the other party and (5) whether there is a history of
  dilatory action. Defendant cannot demonstrate he had a valid reason of “excusable neglect” for not responding.
  This component alone is enough to deny the Motion to Set Aside Default.
                                                                                                        6 of 14
                                                                                                     2:20CV14
                                                                    Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 7 of 15 Pageid#: 191




         not have to expend any more time or resources, nor incur any further stress or

         inconvenience, through the reversal of the Default entered by the Clerk.

              IV.      Insufficient Defenses in Defendant’s Motion to Set Aside Default

                                        and “Combined Memorandum”



                    (A) Defendant’s allegations of being victimized by Plaintiff Scott



      (1) There is no vexatious or malicious legal campaign against Mr. Moon. Mr. Moon is not a

         victim. He chose to use the Plaintiff’s name and photo for his business without the

         Plaintiff’s permission since March 2017. That is the tort of Appropriation and a cause of

         Action under Va Code 8.01-40. Prior to March 2017 Ms. Scott never heard of Joshua

         Moon. She had no prior interactions with Mr. Moon that would prompt him to use her

         name and photo for his business.

      (2) In fact, it is Defendant Moon who has had a hostile pattern of behavior toward Plaintiff

         Scott. On April 2, 2017 Mr. Moon was sent an email by Ms. Scott requesting the removal

         of her name and photo from his website. He responded to the email and refused with

         cussing and ill-mannered words2. This is a pattern of behavior for Mr. Moon toward

         several members of society. He responded to New Zealand elected official’s requests to




  2
    In the email reply Defendant Moon told the Plaintiff: “It's amazing how if you had taken thirty
  seconds to not be a [redacted curse word] banshee you'd have all the sympathy and help you'd
  need, but now I am not doing [redacted curse word] for you and nor am I obligated to”.
                                                                                              7 of 14
                                                                                           2:20CV14
                                                          Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 8 of 15 Pageid#: 192




         remove video footage of a terrorist shooting from his website with cussing and hostile

         words3.

      (3) Plaintiff Scott has filed valid causes of action against Defendant Moon. They were not

         dismissed because Plaintiff Scott didn’t have a cause of action. They were dismissed

         because (a) Plaintiff Scott did not have the legal knowledge at those times to convey her

         legal injuries correctly on paper and (b) Plaintiff Scott did not clearly express to the

         court’s satisfaction the reason Defendant Moon did not qualify for immunity under CDA

         Section 230 in prior lawsuits. If Plaintiff Scott would re-file her Appropriation case

         against Joshua Moon with the former pleading errors corrected, she could easily get a

         judgment in her favor. If there was no valid cause of action here in this case Mr. Moon

         would have been able to file a Demurrer. The cause of action here is apparent.




                              (B) Motion to Strike is not a dilatory action



      (1) Defendant, by counsel, claims that Plaintiff Scott has filed a Motion to Strike as a

         “dilatory action”. Plaintiff denies this. The legal standard in the Fourth Circuit is that “A

         motion to strike is timely if made by a party before responding to the pleading” (Adolphe




  3
    This story was published in a British newspaper, “Daily Mail”. The title of the article is
  “Founder of American website publishes scathing email sent to New Zealand police”. In this
  article they state: “Moon went on to sign off his email saying: 'I don't give a single solitary f**k
  what section 50 of your f****t law say about sharing your email. F**k you and f**k your
  s***hole country.' “ (Link: https://www.dailymail.co.uk/)
                                                                                                8 of 14
                                                                                             2:20CV14
                                                            Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 9 of 15 Pageid#: 193




         v Option One Mortgage Corp., WD North Carolina 2012). Here Plaintiff Scott has filed

         her Motion to Strike prior to her full Response4.




                  (C)Defendant Moon was served properly under Virginia and

                                  Florida State law for businesses




      (1) Plaintiff Scott clearly stated in her complaint that Defendant Moon is a business owner of

         the website “KiwiFarms.net” (¶66, 76). He runs “KiwiFarms.net” as a business owner.

         Mr. Moon is the sole owner of the business. As a sole proprietor he is one and the same

         as “Lolcow, LLC”. Defendant Joshua Moon can be served as an LLC5.

      (2) Under Virginia law, an LLC business can be served according to Va Code §8.01-299.

         The address Defendant Moon publishes on his website is a business address. As noted in

         the delivery of summons by the Marshal, it is his “electronic mailbox” with a “third

         party” officer whom Mr. Moon has designated to receive his mail for him and bring it to

         him as a business owner. Under Va Code §8.01-299(1) this is valid service.




  4
    Plaintiff Scott also clearly stated in her Motion to Strike that a response was to follow
  5
    Defendant Moon has always held himself out to be an LLC. On his website he labels his
  business “Lolcow, LLC”. He was formerly registered in Florida as “Lolcow, LLC”. On March
  17, 2019 Joshua Moon published on Kiwi Farms the following statement: “My company is
  contained within a Florida company. If you need an address to send physical documents to this
  works. Lolcow LLC 913 Beal Pkwy NW, Suite A-1017, Fort Walton Beach, FL 32547.”
  (https://kiwifarms.net/threads/2019-03-17-new-zealand-police-we-would-like-to-preserve-any-
  posts-and-technical-data-including-ip-addresses-email-addresses-etc.54376/)
                                                                                                 9 of 14
                                                                                              2:20CV14
                                                             Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 10 of 15 Pageid#: 194




     (3) This is also valid service under Florida law. Under Florida law, an LLC is required to

        have a registered agent. Defendant Moon does not have a registered agent. Florida law

        provides that:

                “If service cannot be made on a registered agent of the limited liability company

               because of failure to comply with chapter 605 or because the limited liability

               company does not have a registered agent, or if its registered agent cannot with

               reasonable diligence be served, process against the limited liability company,

               domestic or foreign, may be served:”…

                              …(b) On a manager of a manager-managed limited liability

                              company; or

                              (c) If a member or manager is not available during regular

                              business hours to accept service on behalf of the limited liability

                              company, he, she, or it may designate an employee of the limited

                              liability company to accept such service. After one attempt to serve

                              a member, manager, or designated employee has been made,

                              process may be served on the person in charge of the limited

                              liability company during regular business hours. (FL Statute 48-

                              062) (emphasis added)



     (4) By creating a business address in the manner that Defendant Moon has created it, both

        the employee of the “Qwik Pack and Ship” and the unnamed “third party” qualify as “an




                                                                                           10 of 14
                                                                                          2:20CV14
                                                         Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 11 of 15 Pageid#: 195




        employee of the limited liability company to accept such service” under FL Statute 48-

        062.




                                    (C) Defendant Moon is at fault



     (1) As of this date Defendant Moon still has provided no explanation at all for how the

        Summons and Complaint that was received by his employees did not get into his hands as

        well. He has shown no valid “excusable neglect”. In order to be consistent and enforce

        the standards of the Fourth District in Colleton Preparatory Academy and Park Corp.,

        this court should deny Defendant’s Motion to Set Aside Default.




                               V.     Other matters before this court



               (A) Plaintiff did not attack Counsel’s character in her Motion to Strike



     (1) Defendant’s counsel states in the “Combined Memorandum” that Plaintiff makes “a few

        pages of allegations… at counsel, rather than the substantive or syntactical merits or

        demerits of the motions that have been filed” (IV, ¶3) (emphasis added). Plaintiff denies

                                                                                          11 of 14
                                                                                         2:20CV14
                                                        Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 12 of 15 Pageid#: 196




           that she has responded to the Motion to Dismiss. She also denies that she made

           allegations at counsel. Rule 9(b) allows a litigant to plead “malice, intent, knowledge and

           other conditions of a person’s mind” generally. Plaintiff’s words in describing the motive

           of Defendant’s narrative about her pro-se capabilities are relevant in testing the

           sufficiency of the Motion to Set Aside6.

                             (B) Online Internet Comments attributed to Plaintiff



       (1) In the “Combined Memorandum” Defendant attributes comments on KiwiFarms.net to

           the Plaintiff in footnote 2. Since no discovery has been served upon the Plaintiff yet in

           this case Defendant cannot properly attribute this comment by pointing to any set of facts

           established before this court. The “Combined Memorandum” is not the appropriate place

           for “Requests for Admissions”.




                 (C) Defendant’s request to adjudicate the Motion to Dismiss Premature



       (1) Defendant, by counsel, has requested for this court to rule on his Motion to Dismiss

           before the deadline of December 31, 2020 granted by this court to the Plaintiff for

           response has arrived.

       (2) Plaintiff Scott clearly stated in her Motion to Strike that she intended to respond to the

           Motion to Dismiss separately and is well within her legal rights to do so. “A motion to

   6
    Counsel also contends that Plaintiff Scott made a comment online demonstrating the intent to report him to the
   BAR association. On Friday, September 11, 2020, Plaintiff Scott conferred with Defendant’s counsel through email
   to communicate that she had no plans at any time to do so.
                                                                                                      12 of 14
                                                                                                     2:20CV14
                                                                    Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 13 of 15 Pageid#: 197




          strike is timely if made by a party before responding to the pleading” (Adolphe v Option

          One Mortgage Corp., WD North Carolina 2012). A Motion to Strike can come before a

          fuller Response filed separately.

      (3) Plaintiff Scott never presented her Motion to Strike as her full response.

      (4) Defendant, by counsel, claims in his “Combined Memorandum” that Plaintiff Scott has

          already responded to his Motion to Dismiss. Plaintiff denies this claim.




                              (D) Plaintiff’s motions, replies and responses



      (1) As stated in Plaintiff’s Motion to Strike, Plaintiff intends to respond to Defendant’s

          Motion to Dismiss separately before the December 31, 2020 deadline. Her response will

          be mailed to the courthouse before the December 31 deadline.




      WHEREFORE, Plaintiff requests this honorable court completely strike Defendant’s

   Motion to Set Aside Default for the aforementioned reasons and proceed with scheduling a

   hearing as previously ordered.

      Alternatively, if this court should allow or grant any part or all of the Defendant’s Motion to

   Set Aside Default, Plaintiff respectfully moves this court to rule on her Motion to Strike so that

   she may prepare a response to Defendant’s Motion to Dismiss with only pertinent sections

   included, and with enough time to respond before the December 31, 2020 deadline.




                                                                                              13 of 14
                                                                                             2:20CV14
                                                            Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 14 of 15 Pageid#: 198




   RESPECTFULLY SUBMITTED,

   ____/s/Melinda Scott_______________________

   Melinda Scott, pro-se
   PO BOX 1133-2014PMB87
   Richmond, VA 23218
   mscottw@gmu.edu
   540-692-2342



                                 CERTIFICATE OF SERVICE




   I hereby certify that I have both mailed a copy of this MOTION TO STRIKE to the Defendant,

   by counsel, Matthew D. Hardin, VSB #87482 1725 I Street NW, Suite 300 Washington, DC

   20006 and at matthewdhardin@gmail.com on this ___14th____ day of DEC., 2020.




                                                             ___/s/ Melinda Scott___________

                                                                          Melinda Scott, pro-se

                                                                   PO BOX 1133-2014PMB87

                                                                          Richmond, VA 23218

                                                                             mscottw@gmu.edu


                                                                                         14 of 14
                                                                                        2:20CV14
                                                       Plaintiff’s Reply to Combined Memorandum
Case 2:20-cv-00014-JPJ-PMS Document 35-4 Filed 12/19/20 Page 15 of 15 Pageid#: 199




                                                                          540-692-2342




                                                                                 15 of 14
                                                                                2:20CV14
                                               Plaintiff’s Reply to Combined Memorandum
